Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 05, 2019

The Court of Appeals hereby passes the following order:

A20A0203. LATONYA LUKE v. ELIJAH BROWN.

      This case began as a dispossessory proceeding in magistrate court with the
issuance of a writ of possession in favor of plaintiff Elijah Brown. Defendant
Latonya Luke appealed to state court. See OCGA § 15-10-41 (b) (1). Following a
hearing, the state court ruled in favor of the plaintiff, granting him a writ of
possession. Luke then appealed to state court, which dismissed her appeal. Luke has
now filed a timely notice of appeal from the state court’s ruling.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Luke was required to follow the discretionary appeal procedures to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg.
Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Her failure to do so deprives
us of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/05/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.